
	

114 HR 1574 IH: Students Helping Young Students Act of 2015
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1574
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2015
			Mr. Carson of Indiana introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965, to add a work-study program for off-campus community
			 service at selected after-school activities, and for other purposes.
	
	
 1.Short TitleThis Act may be cited as the Students Helping Young Students Act of 2015. 2.Work-Study ProgramSection 443 of the Higher Education Act of 1965 (42 U.S.C. 2753) is amended by adding at the end the following:
			
				(f)After-School Activities
 (1)Use of FundsIn any academic year to which subsection (b)(2)(A) applies, an institution shall ensure that funds granted to such institution under this section are used in accordance with such subsection to compensate students employed in after-school activities of eligible schools.
 (2)Registration ProcessNot later than 180 days after the date of enactment of the Students Helping Young Students Act of 2015, the Secretary shall inform eligible schools about the work-study program described in paragraph (1), and establish and carry out a process for eligible schools to register to participate in such program.
 (3)ImplementationThe Secretary shall establish any standards necessary for participation in— (A)the work-study program described in paragraph (1); and
 (B)the registration process described in paragraph (2). (4)Priority for SchoolsTo the extent practicable, an institution shall—
 (A)give priority to eligible schools serving a low-income community; and (B)ensure that any student compensated with funds described in paragraph (1) receives appropriate training to carry out the educational services required.
 (5)Federal ShareThe Federal share of the compensation for work-study students compensated under this subsection may exceed 75 percent.
 (6)DefinitionsFor purposes of this subsection: (A)The term after-school activities means activities that take place after school, before school, or out of school (in the summer or during other vacations) that have an educational purpose, and includes such activities administered by—
 (i)an eligible school; or (ii)a community-based learning center, or center that facilitates youth development activities, that partners with an eligible school.
 (B)The terms elementary school and secondary school have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (C)The term eligible school means a public elementary school or secondary school. (D)The term low-income community has the meaning given the term in section 428K(g)(6)..
		
